DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-14, 18, 20-24 are pending.  Applicant’s previous election of Group I, claims 1-9 and 23-24 and the following species still applies and claims 10-14, 18, 20-22 remain withdrawn.

    PNG
    media_image1.png
    187
    1032
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    133
    1033
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    139
    1039
    media_image3.png
    Greyscale

Response to Amendment
Applicant’s amendment of 02/01/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 2 recites that B1 “further includes” a polymer represented by a different (broader) formula compared to the one in claim 1 and therefore appears to be reciting that there are multiple different B1 compounds which is not supported.  That is, the application only appears to provide support for a single type of B1 compound in the overall composition.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same new matter issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-2, 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (U.S. 2011/0224344) in view of Jeram et al. (U.S. 3,884,866) in view of Nakayoshi et al. (U.S. 6,797,772).
Regarding claims 1-2, 4-9, Fujisawa teaches a composition comprising a polysiloxane with 2 or more alkenyl groups, a combination of hydrogen functional polysiloxanes each have at least 2 hydrogens per molecule (e.g., dimethylsiloxane-methylhydrogensiloxane copolymer endblocked with trimethylsiloxy groups, [0077], corresponding to the elected species of B2 and within the scope of claim 4, and a different polysiloxane composed of R2HSiO1/2 groups and SiO4/2 groups, [0084], corresponding to the elected species B1 given that there must be at least 2 hydrogens), a platinum catalyst, inhibitors as in claim 5, and the following adhesion promoter 

    PNG
    media_image4.png
    103
    370
    media_image4.png
    Greyscale

The composition is disclosed as being used with a solvent which makes it liquid ([0029]).
Fujisawa discloses an additional hydrogen functional polysiloxane (as in claim 2 because there are at least 2 hydrogens required) which may be combined with the two discussed above ([0083]).
Fujisawa teaches all of the above subject matter but does not disclose the claimed x and r ratio.  However, Jeram is also directed to polysiloxane composed of R2HSiO1/2 groups and SiO4/2 groups and teaches that an x:r ratio overlapping the claimed range is suitable/preferred for using such compounds as curing agents for unsaturated organosilicons (see abstract, col. 5, lines 15-40).  Thus, it would have been obvious to have used such a ratio for the polysiloxane composed of R2HSiO1/2 groups and SiO4/2 groups already called for in Fujisawa because Jeram teaches that it is a known suitable/preferred ratio for achieving the same desired result (i.e., curing unsaturated polysiloxanes).
Modified Fujisawa does not disclose the claimed silica filler separate from the catalyst, however, Nakayoshi is also directed to an addition curable silicone adhesive composition (as in Fujisawa) and teaches that up to 50 parts by weight of silica (different from the catalyst, as 
As explained above, the “reaction product” limitations are not explicitly disclosed but the resulting compound is the same as the claimed reaction product and therefore meets the product by process limitation.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Furthermore, the “for preparing…” and “selective adhesion” language in the preamble is not given patentable weight because the body of the claim sets forth all of the limitations of the claimed invention.  
 “The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” 
See MPEP 2111.02 II.
Additionally and alternatively (if arguendo the intended use was given weight, which it is not), given that the prior art teaches all subject matter explained in this rejection it is inherently capable of being used for selected adhesion.  
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.”
See MPEP 2111.02 II.  
Claim(s) 3, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (U.S. 2011/0224344) in view of Jeram et al. (U.S. 3,884,866) in view of Nakayoshi et al. (U.S. 6,797,772), as applied to claim 1 above, and further in view of Meguriya et al. (U.S. 2008/0249244) in view of Yoshida et al. (WO 2014-038728, US 2015/0235872 cited as equivalent).
Regarding claims 3, 23, and 24, modified Fujisawa teaches all of the above subject matter.  Fujisawa additionally teaches an overlapping amount of the claimed A, C, D, and F ingredients ([0036], [0092], [0094], [0101]) as in claim 23.  Fujisawa also discloses an overlapping molar ratio of the hydrogens and alkenyl groups in the composition compared to claim 24 ([0089], with those functional groups being provided by the B and A ingredients, respectively).  
Also, as explained above, the silica from Nakayoshi in modified Fujisawa is included in an amount that overlaps the claimed amount of the E ingredient.  
Also, Jeram in modified Fujisawa discloses an overlapping range of x and r from claim 3.  That is, from Fujisawa, the number of hydrogen atoms in the polymers within the B ingredient should be at least 2 and the R2HSiO(1/2) unit is the only repeating unit in [0084] that has a hydrogen so Fujisawa teaches that the polymer in [0084] has at least two R2HSiO(1/2) units.  Also, Jeram in modified Fujisawa teaches a ratio of M to Q units in such a crosslinker of 0.5:1 to 10:1 (see above).  Thus, the ranges of M and Q units in modified Fujisawa (via Jeram) include, 
Modified Fujisawa does not disclose the claimed weight percent of the B ingredients.  However, Meguriya is also directed to addition cured silicone adhesive compositions with B ingredients including those discussed above (corresponding to B1 and B2 as claimed) from Fujisawa, and teaches that the overall amount of such B ingredients should be 0.5-15 parts by weight per 100 parts by weight of the alkenyl functional polysiloxane (and also teaches a molar ratio of H to alkenyl that overlaps claim 24) in order to provide sufficient crosslinking between the H and alkenyl reactive groups (see abstract, [0034], [0035]-[0036]).  Thus, it would have been obvious to have included the B ingredient from modified Fujisawa at the above amount from Meguriya because Meguriya teaches that such amount is suitable for providing the desired functionality in modified Fujisawa (i.e., reacting the H and alkenyl groups in the A and B ingredients). 
Although the above amount of the B ingredient in modified Fujisawa (via Meguriya) is not separated into separate amounts for B1 and B2 (given that Fujisawa already discloses combining B1 and B2 in the overall B ingredient), when faced with a mixture (in this case B1 and B2), one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or 
See MPEP 2144.05 II A.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving 
Given the above prima facie obvious 1:1 ratio for the mixture of B1 and B2, and given the overall range of 0.5-15 parts by weight for the hydrogen functional polysiloxane in modified Fujisawa (via Meguriya), the range for B1 and B2 overlaps claim 23 (e.g., 10 total parts of B from Meguriya in modified Fujisawa would correspond to 5 parts of B1 and 5 parts of B2 according to the 1:1 ratio).
Additionally and alternatively to the above from Meguriya regarding the amount of B1 and B2, Yoshida is also directed to addition curable silicone adhesives that include the same B1 and B2 ingredients as already taught by Fujisawa (see abstract, [0035]-[0036], and provides examples in which such a combination of B ingredients are used at a 1:1 ratio and at a weight percentage that overlaps the range of claim 23 (relative to the alkenyl functional polysiloxane) ([0073]-[0074], Table 1, practical example 1).  Thus, it would have been obvious to have used the above amounts by weight from Yoshida for the amounts of the corresponding B1 and B2 ingredients already taught in modified Fujisawa because Yoshida shows that such amounts are suitable for providing the desired functionality (i.e., curing of H and alkenyl groups in an addition curable silicone composition).
It is noted that Yoshida also provides an additional and alternative basis to render obvious the subject matter of claim 3 (compared to Jeram) because Yoshida discloses an exemplified 
The optional limitations of claim 23 and 24 do not apply to the above references.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant refers to the declaration in arguing against the 103 rejection above.  Generally, these arguments are not persuasive because they address aspects that are not required to be taught by the prior art for a prima facie case of obviousness or they are directed to unexpected results which are not persuasive because the claims are not commensurate in scope with the data.
Specifically, Applicant argues that the prior art does not provide a motivation for selecting the particular B1 and B2 ingredients being claimed.  This is not persuasive because the primary reference teaches a combination of B ingredients and includes the claimed B1 and B2 ingredients as part of a short list of such possible B ingredients and this is more than sufficient for a prima facie case of obviousness.
Applicant also mentions that the prior art does not “focus” on the claimed subject matter and refers to the examples of the various references but the prior art is not limited to the examples and does not need to “focus” on the particular embodiment being claimed (for a prima facie case of obviousness).
Applicant also refers to the location of Si-H groups but the primary reference clearly teaches B1 and B2 ingredients with the same locations (see above).
Applicant refers to hindsight, but the subject matter relied upon in the rejection is supplied by the prior art, with any changes from the primary reference being motivated by the secondary references, and therefore this is not based on hindsight. 
The declaration argues that the suggestion in the primary reference to combine multiple B compounds is “merely drafting style”.  This is not persuasive and the examiner cannot simply ignore portions of the prior art when there is no indication that they are stylistic.
The declaration states that the location of Si-H groups is not limited, but the primary reference also provides a more specific teaching ([0077], [0084]) that teaches the claimed Si-H locations.  This is more than sufficient for a prima facie case of obviousness.
The declaration refers to the examples of the prior art but as explained above the reference is not limited to the examples.
The declaration argues against the combination with Jeram because the reference is of “disparate focus in technology.”  This is not persuasive because Applicant appears to be applying an improperly narrow requirement for analogous art.  In this case, the references are all highly related to each other based on the chemistry being used (polyorganosiloxane compositions that are cured via reacting alkenyl groups and hydrogen groups on separate polysiloxane precursors).
The declaration argues that there is no Q and M ratio in the primary reference but this is improper piecemeal analysis.
The declaration argues that the prior art does not recognize the significance of the claimed B1 and B2 ingredients and/or the Q to M ratio as having the benefits mentioned in the present application.  This is noted with appreciation (and is relevant with respect to unexpected 
All the above arguments are not persuasive with respect to the prima facie case of obviousness but are relevant to rebutting such a prima facie case of obviousness via unexpected results.  However, the showing of unexpected results is also not sufficient because the claims are not remotely commensurate in scope with the data.  Specifically, the amounts of the various ingredients being claimed (in claim 23) are much broader than the amounts tested in the examples.  Given that the unexpectedly improved property apparently includes curing speed (according to Applicant’s remarks) it appears that all of the claimed ingredients would influence curing speed and therefore the scope of all of the claimed ingredients needs to be commensurately represented by the examples.  In addition to the amounts as claimed being significantly broader than the amounts in the examples, the types of ingredients being claimed are also much broader than in the examples.  In particular the type of A ingredient and B2 ingredient are much broader than the examples in terms of the MW/degree of polymerization and also the type and amount of repeating units.  Even the B1 ingredient, which is recited more narrowly in claim 3, is still unclear in terms of commensurate in scope because it is unclear what the x and r values of the exemplified B1 ingredient are.  The adhesion promoter ingredient (even in claim 9) also appears significantly broader than the exemplified adhesion promoter in terms of the type and amount of repeating units.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787